DETAILED ACTION
Election/Restriction
Acknowledged is the Applicant’s election without traverse of Group I, Species C, in the reply filed on September 16, 2022. Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 13-20 are canceled; claims 21-28 are new.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 138 of Figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “section,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “cooling section” of claims 9 and 23.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The cooling section (136) will be interpreted as a conduit for circulating a cooling fluid in accordance with paragraph [0024] of the specification and Figure 3. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim refers to “a first flange back plate” and a “second flange back plate.” It is unclear how these two back plates relate to the already cited back plates of claim 1. Does claim 10 codify two more back plates for a total of four, or does the claim simply intend to further clarify the back plates of claim 1? Clarification is required. To advance prosecution, the examiner will interpret the contested limitations as clarifying the back plates of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-8, 10, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al., US 3,183,130, in view of Nishitani et al., US 2012/0258565.
Claims 1, 5, 10: Reynolds discloses an apparatus, comprising:
A horizontal furnace tube (31) having a first end and an opposing second end, including:
An inner chamber;
A fluid inlet (35) configured to intake a fluid (3, 66-68);
A fluid outlet (~32) configured to exhaust the fluid;
A first base plate/backing plate (33) coupling the fluid inlet to the inner chamber at the first end;
A second base plate/backing plate (32) coupling the fluid outlet to the inner chamber at the second end;
A furnace comprising a heater (42) configured to heat the furnace tube (3, 63-65);
Wherein the furnace tube is mounted within the furnace and the heater is disposed outside the tube (Fig. 1).
Reynolds’ furnace tube, however, is formed of quartz rather than the claimed material of metal. Nishitani, however, teaches an analogous reaction tube structure and attests that quartz chambers are expensive to produce and easily cracked [0007]. As a solution, the reference prescribes the use of stainless steel due to its durability and ease of manufacture [0008, 0030]. Given that Reynolds shares these desiderata, it would have been obvious to form the furnace tube of steel, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Claim 2: Reynolds’ apparatus is capable of executing either annealing or CVD – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 3-4, 26: Nishitani first roughens the inner surface of the furnace tube and then applies an oxide coating, thereby suppressing corrosion [0048-49]. Although Nishitani applies either silicon oxide or chromium oxide, rather than the claimed material of aluminum oxide, the examiner understands these to be equivalent means by which to achieve same objective – it has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416). Regarding the precise value of surface roughening: it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 7: Reynolds’ furnace tube is capable of operating at atmospheric pressure, i.e., 1 atm.
Claim 8: The portion of Reynolds’ furnace which couples to the first base plate may be taken as the “metal tube flange.”
Claims 21, 24-25, 27: The rejections of claims 1 and 8, collectively, address these limitations.
Claims 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Nishitani, and in further view of Koo et al., US 2014/0356547.
The cited prior art is silent regarding the matter of biasing the metal furnace tube. Koo, though, attests that it is advantageous to bias the walls of a processing chamber so as to attract ions for purposes of cleaning [0010]. Deposits necessarily accumulate on the walls of the chamber over time, and biasing said walls to initiate ionic collisions will facilitate the removal of the deposits [0028]. For at least these reasons, it would have been obvious to the skilled artisan to hold the metal furnace at a given fixed potential during a cleaning procedure.
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Nishitani, and in further view of Arai et al., US 4,543,472.
Reynolds does not teach the claimed “cooling section.” Arai, in supplementation, provides a horizontal reaction tube outfitted with heaters (10) (3, 5-40). In order to quickly reduce the operating temperature of the reactor, Arai also furnishes the apparatus with conduits (W) for circulating a coolant, i.e., the “cooling section” (3, 65ff). It would have been obvious to integrate a cooling section within Reynolds’ apparatus to achieve the predictable result of responsive temperature control.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Nishitani, and in further view of Nagasawa et al., US 4,018,184.
Vis-à-vis the recitation of a “welding” step: the method of formation is not germane to the matter of the device’s patentability, and this limitation has not been given patentable weight. Separately, the prior art is silent regarding the matter of “bolting,” but Nagasawa demonstrates that using bolts (22) to affix a tube flange (14A) to the backing plate (18) of a horizontal tube reactor is known in the art and effective for its purpose. It would have been obvious to the skilled artisan to use bolts to secure these two portions, as applying a known technique to a known device to yield predictable results is within the scope of ordinary skill.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Kang et al., US 2012/0269498. Kang discloses a horizontal furnace comprising first and second base plates (120), whereby a fluid inlet (520) couples to a first end and a fluid outlet (620) couples to a second end (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716